MER (RSS G08) Seeerheht ol bute Bolo R riatiohs GarFMMial Atrestfiled 12/02/19 PagelD.738 Page1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

BURNS & WILCOX, LTD.

 

Plaintiff(s), Case No. 19-cv-13167
V. Judge Bernard A. Friedman
CRC INSURANCE SERVICES, INC., et al. Magistrate Judge Anthony P. Patti
Defendant(s).
/
STATEMENT OF DISCLOSURE

OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

 

makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

1. ls said corporate party a subsidiary or affiliate of a publicly owned corporation?
Yes i] No

lf the answer is Yes; list below the identity of the parent corporation or affiliate and the relationship
between it and the named party.

Parent Corporation/Affiliate Name: BB&T Insurance Holdings, Inc.
Relationship with Named Party: Indirect Parent

2. ls there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
interest in the outcome of the litigation?

Yes No "]

If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

Parent Corporation/Affiliate Name: BB&T Insurance Holdings, Inc.
Nature of Financial Interest: Indirect Parent

Date: December 2, 2019 is} Keefe A. Brooks

31680

Brooks Wilkins Sharkey & Turco PLLC
401 S. Old Woodward

Suite 400

Birmingham, MI 48009

248-971-1800

brooks@bwst-law.com
